ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




           United Automobile Insurance Co. v. Buckley, 2011 IL App (1st) 103666




Appellate Court            UNITED AUTOMOBILE INSURANCE COMPANY, Plaintiff-
Caption                    Appellant, v. RODNEY BUCKLEY and HAL HAYWOOD, Defendants-
                           Appellees.



District & No.             First District, First Division
                           Docket No. 1-10-3666


Filed                      December 5, 2011
Rehearing denied           January 5, 2012
Held                       In an action arising from a vehicular collision that resulted in a judgment
(Note: This syllabus       on an arbitration award against plaintiff’s insured and an order debarring
constitutes no part of     him from rejecting the award, the trial court, in a consolidation of the
the opinion of the court   garnishment proceedings instituted by the other driver and the insurer’s
but has been prepared      action seeking a declaratory judgment that there was no coverage under
by the Reporter of         the policy issued to its insured, properly found that litigation of the issue
Decisions for the          of whether the insured breached the cooperation provision was not
convenience of the         precluded by judicial or collateral estoppel, that plaintiff’s insured did not
reader.)
                           breach his duty to cooperate by failing to appear at the arbitration hearing,
                           and that even if the cooperation clause was breached, plaintiff was not
                           substantially prejudiced and its duties under the policy were not
                           extinguished; therefore, the trial court’s judgment for the insured and the
                           other driver was affirmed.


Decision Under             Appeal from the Circuit Court of Cook County, Nos. 09-CH-33790, 07-
Review                     M1-301466 cons.; the Hon. Peter Flynn, Judge, presiding.
Judgment                   Affirmed.


Counsel on                 Shelist Law Firm, LLC, of Chicago (Assata N. Peterson and Samuel A.
Appeal                     Shelist, of counsel), for appellant.

                           McCreedy Garcia & Leet, P.C., of Chicago (Michael P. McCreedy, of
                           counsel), for appellees.


Panel                      JUSTICE ROCHFORD delivered the judgment of the court, with
                           opinion.
                           Presiding Justice Hoffman and Justice Hall concurred in the judgment
                           and opinion.



                                             OPINION

¶1          United Automobile Insurance Co. (United) insured an automobile that was driven by
        Rodney Buckley and involved in a collision with an automobile driven by Hal Haywood. Mr.
        Haywood filed a personal injury suit, and a judgment on an arbitration award was entered in
        his favor against Mr. Buckley. Mr. Buckley was debarred from rejecting the award based on
        his failure to appear at the arbitration hearing and noncompliance with a Rule 237 (Ill. S. Ct.
        R. 237 (eff. July 1, 2005)) notice. Mr. Haywood, in an effort to collect the judgment, brought
        garnishment proceedings against United. United filed a declaratory judgment action seeking
        a finding that there was no coverage under its policy issued to Mr. Buckley. The two actions
        were consolidated. In the garnishment and the declaratory judgment actions, United argued
        Mr. Buckley breached the assistance and cooperation provision of its policy by failing to
        appear at the arbitration hearing. The trial court, after a bench trial, found that Mr. Buckley
        had not breached his contractual duty to cooperate and entered judgment in Mr. Haywood’s
        favor. We affirm.

¶2                                       BACKGROUND
¶3                                      Personal Injury Suit
¶4          In his complaint filed on May 4, 2007, Mr. Haywood alleged that, on November 13,
        2006, at 2:35 p.m., he was driving northbound and Mr. Buckley was driving southbound on
        Martin Luther King Drive in Chicago. After crossing into oncoming traffic, Mr. Buckley’s
        automobile struck the vehicle traveling in front of Mr. Haywood and then Mr. Haywood’s
        vehicle. Mr. Haywood charged that Mr. Buckley was negligent for failing to drive at a
        reasonable speed and to keep his car in the proper lane of traffic.
¶5           Mr. Buckley was served with summons on May 22, 2007, and three days after service,

                                                 -2-
     on May 25, 2007, filed a pro se appearance. There is nothing in the record showing that Mr.
     Buckley filed an answer or responsive pleading. On July 27, 2007, the trial court entered an
     order setting a discovery closure date of December 21, 2007, and assigning the suit to
     mandatory arbitration pursuant to Supreme Court Rule 89. Ill. S. Ct. R. 89 (eff. Mar. 26,
     1996). On September 10, 2007, the law firm of Parillo, Weiss & O’Halloran (Parillo Weiss),
     which had been hired by United to defend Mr. Buckley as its insured, moved to vacate any
     defaults and sought leave to file instanter an appearance, jury demand and answer on his
     behalf. After the motion was granted, Parillo Weiss filed an appearance and jury demand, but
     the record does not contain a responsive pleading filed by Parillo Weiss. A copy of the
     clerk’s docket, which is in the record, does not include an entry for an answer to Mr.
     Haywood’s complaint.
¶6       Mr. Buckley participated in discovery. Mr. Buckley, through Parillo Weiss, produced the
     reports made by the police officers who investigated the collision and gave the following
     notice: “all parties listed on the police report[s]” were witnesses. The police reports included
     the names and addresses of seven persons, including Mr. Haywood and Mr. Buckley.
¶7       Pursuant to Supreme Court Rule 237(b) (Ill. S. Ct. R. 237(b) (eff. July 1, 2005)), Mr.
     Haywood sent notice to Mr. Buckley requesting his presence at trial. See Bachmann v. Kent,
     293 Ill. App. 3d 1078, 1082 (1997) (A Rule 237 notice to appear at trial applied to an
     arbitration hearing where the case was transferred to mandatory arbitration and a trial was
     not yet scheduled.); Ill. S. Ct. R. 90(g) (eff. July 1, 2008) (Rule 237 is “equally applicable
     to arbitration hearings as they are to trials.”). Mr. Haywood sent Mr. Buckley notice of his
     intention to submit certain medical records and bills at the arbitration hearing pursuant to
     Supreme Court Rule 90(c). Ill. S. Ct. R. 90(c) (eff. July 1, 2008). These records reflected
     that, after the collision, Mr. Haywood suffered various injuries, including: acute cervical
     strain, shoulder sprain, acute thoracic sprain/strain, and skull contusion. The records showed
     Mr. Haywood received medical treatment from the date of the collision through December
     19, 2006. The medical expenses totaled approximately $5,400.
¶8       After two continuances requested by Mr. Buckley, the case was set for an arbitration
     hearing on June 5, 2008. Parillo Weiss sent Mr. Buckley a notice as to the date, time and
     location of the arbitration hearing. The notice, dated April 7, 2008, stated:
         “IF YOU FAIL TO APPEAR AT YOUR HEARING:
              (1) A judgment will be entered against you, which may exceed your policy and which
         you must pay personally.
                                                 ***
                  (c) You will lose your driver’s license.” (Underlined text in the original.)
     The notice requested that Mr. Buckley confirm its receipt by calling Parillo Weiss.
     Additionally, United sent Mr. Buckley a letter dated May 13, 2008, reminding him of the
     June 5 arbitration hearing and stating: “Your attendance and cooperation at the hearing is
     required under Condition 6 of you[r] UAIC policy.” Mr. Buckley failed to appear at the
     arbitration hearing, but Parillo Weiss appeared on his behalf.
¶9       The arbitrators entered an award in favor of Mr. Haywood in the amount of $15,000 and
     court costs. The award included the following statement: “Rodney Buckley did NOT

                                               -3-
       participate in good faith based upon the following findings: Rule 237 served upon Defense
       Counsel on Feb. 18, 2008 for Defendant Buckley to appear at arbitration & trial. Defendant
       failed to appear.”
¶ 10       Parillo Weiss timely filed a notice of Mr. Buckley’s rejection of the award. Mr. Haywood
       moved to debar the rejection, citing Supreme Court Rule 90(g) (Ill. S. Ct. R. 90(g) (eff. July
       1, 2008)), which provides sanctions that may be entered for a failure to comply with a Rule
       237 notice, including an order debarring rejection of the award. Mr. Haywood also stated
       “the arbitrators had found bad faith.” In opposition to the motion, Parillo Weiss argued the
       failure to appear was an “inadvertant mistake” and submitted Mr. Buckley’s affidavit, which
       stated he was aware of the date of the arbitration, but he “associated it with the wrong day,”
       mistakenly thinking the arbitration date was on a Friday. Mr. Buckley apologized for his
       “mistake.” On September 18, 2008, the trial court debarred Mr. Buckley from rejecting the
       award and entered judgment on the award. The order does not include a basis for the sanction
       or findings of fact or law. The record does not contain a transcript of proceedings relating to
       the motion to debar.
¶ 11       The judgment on award was not attacked or appealed by Mr. Buckley and became final.
       Shortly after the judgment became final, United sent Mr. Buckley a letter dated October 24,
       2008, denying coverage as to the judgment because of his lack of cooperation.

¶ 12                                 Garnishment Proceedings
¶ 13       Mr. Haywood, in an attempt to collect his judgment against Mr. Buckley, brought a third-
       party garnishment action against United seeking the proceeds under the policy. United filed
       an answer and an affirmative defense denying there was coverage under its policy because
       Mr. Buckley, by failing to appear at the arbitration hearing, had breached the assistance and
       cooperation provision. That provision states:
               “6. Assistance and Cooperation of the Insured. As a condition precedent to the
           company’s duty of indemnity with respect to suits against the insured, the insured shall
           cooperate with the Company and upon the Company’s request, attend hearings, trial and
           examinations under oath, and assist in making settlements, securing and giving evidence,
           obtaining the attendance of witnesses and in the conduct of any legal proceedings in
           connection with the subject matter of this insurance. The insured shall not, except at his
           own cost, voluntarily make any payment, assume any obligation or incur any expense
           other than for such immediate medical and surgical relief to others as shall be imperative
           at the time of the accident.”
¶ 14       United and Mr. Haywood filed cross-motions for summary judgment as to the coverage
       issue. Mr. Haywood argued Mr. Buckley’s failure to appear at the arbitration hearing was due
       to inadvertence and he had otherwise cooperated and participated in the defense of the suit.
       In support of his motion, Mr. Haywood submitted two affidavits of Mr. Buckley, including
       Mr. Buckley’s affidavit, which had been submitted in response to the motion to debar
       rejection of the award. In the second affidavit, Mr. Buckley averred:
           “On November 13, 2006, I was involved in a car accident with Hal Haywood. I learned
           that a lawsuit was filed by his attorney and that I was being represented by the law firm

                                                -4-
          Parillo Weiss & O’Halloran. I received phone calls and letters from Parillo Weiss &
          O’Halloran regarding the lawsuit. I returned the phone calls and responded to all the
          letters from Parillo Weiss & O’Halloran. I cooperated with Parillo Weiss & O’Halloran
          in every aspect of the lawsuit with the exception of attending the arbitration hearing. I
          spoke with an employee of Parillo Weiss & O’Halloran and explained that I mistakenly
          had the wrong date for the arbitration hearing. They sent me an affidavit regarding the
          reason why I did not attend the arbitration hearing. I signed the affidavit and sent it back
          to them. I subsequently attended court dates on September 23, 2008, in courtroom 1310
          and on March 3, 2009, in courtroom 1401 both at the Daley Center regarding this case.”
¶ 15      United contended principles of estoppel prevented Mr. Haywood from arguing that Mr.
       Buckley had not wilfully failed to appear at the arbitration hearing when he had previously
       sought sanctions based on the arbitrator’s finding of bad faith. The trial court denied both
       motions finding there was “a question of fact remaining as to ‘willfullness.’ ”

¶ 16                                      Declaratory Action
¶ 17       On September 16, 2009, United filed a declaratory judgment action seeking a finding that
       there was no coverage under its automobile policy because Mr. Buckley had failed to
       cooperate. United named Mr. Buckley and Mr. Haywood as defendants. The two actions
       were consolidated.
¶ 18       The actions proceeded to a bench trial on November 8, 2010, where United and Mr.
       Haywood appeared through counsel and Mr. Buckley appeared pro se. Mr. Buckley testified
       he had participated in the personal injury suit, made appearances in court, communicated
       regularly with Parillo Weiss and assisted in discovery. He received the notice of the
       arbitration hearing from Parillo Weiss and contacted that office to confirm his receipt of the
       notice. He knew the arbitration hearing was set for June 5, a Thursday, but “thought it was
       on a Friday.” Mr. Buckley had told his supervisor he would not be at work on that Friday.
       An attorney from Parillo Weiss called him on June 5 to tell him he had missed the arbitration
       hearing. Mr. Buckley then explained to the attorney he had confused the day of the week. Mr.
       Buckley appeared at subsequent court proceedings. He testified that, other than his failure
       to appear at the arbitration hearing, he had done everything asked of him. Mr. Buckley
       testified that a reminder phone call from Parillo Weiss would have been helpful to avoid his
       confusion as to the day. Mr. Buckley admitted to being at fault as to the collision with Mr.
       Haywood.
¶ 19       Ellen O’Dea, a legal secretary at Parillo Weiss, testified she prepared the notice of
       rejection of the award because the firm disagreed with the bad-faith finding of the arbitrators.
       Ms. O’Dea believed Mr. Buckley had cooperated with the firm.
¶ 20       William Raniere, as an attorney employed by United as counsel, was responsible for
       assigning the defense of personal injury suits to firms such as Parillo Weiss. Mr. Raniere
       made the determination that Mr. Buckley had breached his duty to cooperate under the
       policy, the decision to deny coverage, and the decision to file the declaratory judgment. His
       conclusion as to non-cooperation was based on Mr. Buckley’s failure to appear at the
       arbitration, the arbitrators’ finding of bad faith, and the trial court’s order debarring rejection

                                                  -5-
       of the award and entering judgment on the award.
¶ 21        On cross-examination, Mr. Raniere stated he made the decision that Parillo Weiss should
       reject the arbitrators’ award because he disagreed with the findings of the arbitrators as to
       liability, damages and bad faith. Mr. Raniere also agreed that Mr. Buckley had been
       cooperating “up until not showing at the [arbitration] hearing.”
¶ 22        Following closing arguments, the trial court announced its finding. The court found: (1)
       it was not disputed that United took proper steps to secure Mr. Buckley’s presence at the
       hearing; (2) Mr. Haywood and Mr. Buckley were not estopped from arguing that Mr.
       Buckley had not breached the cooperation clause; and (3) Mr. Buckley did not act wilfully
       when he failed to appear at the arbitration hearing. On November 19, 2010, the trial court
       signed an order entering judgment in favor of Mr. Buckley and Mr. Haywood and adopting
       its oral rulings. United timely appeals.
¶ 23        On appeal, United argues: (1) based on the doctrines of judicial estoppel and collateral
       estoppel, the issue of Mr. Buckley’s refusal to cooperate for failing to appear at the
       arbitration hearing could not be relitigated; (2) the evidence demonstrated United took
       reasonable steps to assure Mr. Buckley’s participation at the arbitration hearing and
       demonstrated Mr. Buckley’s refusal to cooperate; and (3) United was substantially prejudiced
       by Mr. Buckley’s failure to appear at the arbitration hearing. United further argues, “in the
       alternative,” that the trial court in the personal injury suit erred by entering the order to debar
       Mr. Buckley’s rejection of the award where there was evidence that his failure to appear at
       the arbitration hearing was inadvertent. United asks that the order debarring rejection now
       be reversed.

¶ 24                                         ANALYSIS
¶ 25                           Assistance and Cooperation Provision
¶ 26        An assistance and cooperation provision “enables an insurer to prepare its defense to a
       loss claim and prevents collusion between the insured and injured party.” Founders
       Insurance Co. v. Shaikh, 405 Ill. App. 3d 367, 374 (2010). “In an action wherein the insurer
       asserts a breach of the cooperation clause, the burden of proof is upon the insurer to prove
       what in law constitutes the breach.” M.F.A. Mutual Insurance Co. v. Cheek, 66 Ill. 2d 492,
       496 (1977).
¶ 27        “In order to establish [a] breach of a cooperation clause, the insurer must show that it
       exercised a reasonable degree of diligence in seeking the insured’s participation and that the
       insured’s absence was due to a refusal to cooperate.” Shaikh, 405 Ill. App. 3d at 374. The
       refusal to cooperate must be wilful. See Mazzuca v. Eatmon, 45 Ill. App. 3d 929, 933 (1977);
       Wallace v. Woolfolk, 312 Ill. App. 3d 1178, 1180 (2000). These determinations are made by
       examining the particular facts of the case at hand and must be shown by a preponderance of
       the evidence. Id.
¶ 28        Because automobile policies serve to protect members of the public who are injured by
       the insured’s negligence, “an insurer will not be relieved of its contractual responsibilities
       unless it proves it was substantially prejudiced by the insured’s actions or conduct in regard
       to its investigation or presentation or defense of the case.” Shaikh, 405 Ill. App. 3d at 375

                                                  -6-
       (citing M.F.A., 66 Ill. 2d at 500). To prove substantial prejudice, the insurer has the burden
       “to demonstrate that it was actually hampered in its defense by the violation of the
       cooperation clause.” M.F.A., 66 Ill. 2d at 500. A presumption of prejudice does not exist
       when an insurer raises a breach of the cooperation clause. Id.
¶ 29        United has identified Mr. Buckley’s failure to appear at the arbitration hearing as a breach
       of the cooperation provision. We must determine: (1) whether United has established that
       it exercised reasonable diligence to secure Mr. Buckley’s presence at the arbitration hearing
       and his failure to appear due to a mistake as to the day constitutes a wilful refusal to
       cooperate; and (2) whether, if we find a breach of the cooperation provision, United was
       substantially prejudiced by Mr. Buckley’s failure to appear at the arbitration hearing to justify
       the extinguishment of its responsibilities under the policy. We must also address whether
       judicial and collateral estoppel principles preclude litigation of whether Mr. Buckley wilfully
       refused to cooperate.

¶ 30                                   Reasonable Diligence
¶ 31       United offered evidence that Mr. Buckley received written notice of the date and time of
       the arbitration hearing from Parillo Weiss and Mr. Buckley confirmed receipt of this notice.
       The notice was dated April 7, 2008, two months before the arbitration hearing. The evidence
       also showed Mr. Buckley received a May 13, 2008, letter from United wherein United
       asserted that he had an obligation to attend the June 5 arbitration hearing pursuant to the
       cooperation provision of the policy. Mr. Buckley testified that a reminder phone call would
       have been helpful to avoid confusion as to the day. The trial court observed, “if an effort is
       to be made to get a party or witness to show up, the effort has to be made the day before the
       arbitration.” However, the trial court ultimately found the parties were not in dispute that
       United “did what it was supposed to do” to assure Mr. Buckley’s presence at the arbitration
       hearing. Although we see merit in the trial court’s initial observation, that a phone call on the
       day prior to the arbitration would help secure the insured’s presence, we need not decide the
       issue of United’s reasonable diligence in light of our determinations discussed below.

¶ 32                                 Wilful Refusal to Cooperate
¶ 33                                       Judicial Estoppel
¶ 34       United argues, because Mr. Haywood obtained a bad-faith finding from the arbitrators
       and an order debarring rejection in the personal injury suit, he was judicially estopped in
       these proceedings from arguing Mr. Buckley did not wilfully refuse to cooperate. We
       disagree.
¶ 35       The doctrine of judicial estoppel “promote[s] the truth and *** protect[s] the integrity
       of the court system by preventing litigants from deliberately shifting positions to suit the
       exigencies of the moment.” Bidani v. Lewis, 285 Ill. App. 3d 545, 550 (1996). Judicial
       estoppel is “flexible” but five elements are “generally necessary”: “(1) the two positions must
       be taken by the same party; (2) the positions must be taken in judicial proceedings; (3) the
       positions must be given under oath; (4) the party must have successfully maintained the first
       position and received some benefit; and (5) the two positions must be totally inconsistent.”

                                                 -7-
       Id. “Judicial estoppel applies to statements of fact and not to legal opinions or conclusions.”
       Maniez v. Citibank, F.S.B., 404 Ill. App. 3d 941, 949 (2010). We review a trial court’s
       decision, as to the application of judicial estoppel, under an abuse of discretion standard.
       Moy v. Ng, 371 Ill. App. 3d 957, 962 (2007).
¶ 36        United seeks to bar litigation of the noncooperation provision by Mr. Haywood on
       judicial estoppel grounds because he sought a bad-faith finding from the arbitrators and an
       order barring rejection in the personal injury suit. United is pointing out what it believes are
       Mr. Haywood’s inconsistent legal positions–Mr. Buckley’s failure to appear at the arbitration
       hearing, in light of the Rule 237 notice, was in bad faith but does not amount to a refusal to
       cooperate in light of all the facts and circumstances. However, “ ‘[t]he doctrine of judicial
       estoppel rests upon public policy which upholds the sanctity of the oath and its purpose is
       to bar as evidence statements and declarations which would be contrary to sworn testimony
       the party has given in the same or previous judicial proceedings.’ ” (Internal quotation marks
       omitted.) Id. at 962 (quoting Bidani, 285 Ill. App. 3d at 549). See also McNamee v. Sandore,
       373 Ill. App. 3d 636, 650 (2007) (judicial estoppel bars factual inconsistencies and not legal
       inconsistencies). United, in seeking judicial estoppel application, does not set forth any
       statements of fact made under oath at the arbitration hearing or in the earlier court
       proceedings by or on behalf of Mr. Haywood. The motion to bar rejection of the award was
       not verified or supported by testimony or evidence. Judicial estoppel does not apply to
       alleged legal inconsistencies and there was no abuse of discretion by the trial court in
       rejecting application of this doctrine against Mr. Haywood.

¶ 37                                      Collateral Estoppel
¶ 38       United next argues both Mr. Haywood and Mr. Buckley were barred from litigating the
       breach of the cooperation provision issue based on collateral estoppel principles. We
       disagree.
¶ 39       Collateral estoppel, an equitable doctrine, applies “when the issue decided in the prior
       adjudication is identical with the one presented in the current action, there was a final
       judgment on the merits in the prior adjudication, and the party against whom estoppel is
       asserted was a party to, or in privity with a party to, the prior adjudication.” Du Page Forklift
       Service, Inc. v. Material Handling Services, Inc., 195 Ill. 2d 71, 81 (2001). Collateral
       estoppel “may generally apply to prior determinations of law.” Id. at 80. The doctrine will
       not be applied where to do so would result in unfairness. Kim v. St. Elizabeth’s Hospital of
       the Hospitals Sisters of the Third Order of St. Francis, 395 Ill. App. 3d 1086, 1093 (2009).
       We review an issue as to the applicability of collateral estoppel de novo. State Building
       Venture v. O’Donnell, 239 Ill. 2d 151, 158 (2010).
¶ 40       As there was a final judgment in the personal injury suit, and Mr. Haywood and Mr.
       Buckley were parties to the various actions, we must determine whether the issues litigated
       as to the motion to bar the rejection were identical to those issues surrounding litigation of
       the cooperation provision of United’s policy. A party who appears at an arbitration hearing,
       in person or through counsel, has the right to file a written notice of rejection of the award.
       Williams v. Dorsey, 273 Ill. App. 3d 893, 899 (1995); Ill. S. Ct. R. 93(a) (eff. Jan. 1, 1997).


                                                 -8-
       “However, the filing of a notice of rejection is ineffective if the party is debarred from
       rejecting the award.” Williams, 273 Ill. App. 3d at 899. The trial court may enter an order
       debarring the rejection pursuant to Rule 90(g) for a violation of a Rule 237 notice to appear
       (Williams, 273 Ill. App. 3d at 899) or pursuant to Rule 91(b) for a failure to participate in the
       hearing in good faith and in a meaningful manner. Anderson v. Mercy, 338 Ill. App. 3d 685,
       689 (2003). The decision to bar a party from rejecting an arbitration award rests within the
       sound discretion of the trial court. Nationwide Mutual Insurance Co. v. Kogut, 354 Ill. App.
       3d 1, 4 (2004).
¶ 41        Mr. Haywood, in seeking the debarring order, cited only Rule 90(g). Under Rule 90(g),
       an offending party must show that his noncompliance with Rule 237 was reasonable or the
       result of extenuating circumstances. Williams, 273 Ill. App. 3d at 901. When deciding what
       is reasonable or what are the extenuating circumstances, courts consider whether the
       offending party acted in a “deliberate and pronounced disregard” for the rules and the court.
       Johnson v. Saenz, 311 Ill. App. 3d 693, 698 (2000).
¶ 42        Based on these principles, the issues raised by the motion to debar were whether Mr.
       Buckley had shown extenuating circumstances for his failure to comply with the Rule 237
       notice or, instead, a deliberate disregard for the rules of the court, and whether such an order
       should be entered within the sound discretion of the court. In contrast, the issues decided in
       the garnishment and declaratory actions were whether United had presented sufficient
       evidence to establish it had exercised reasonable diligence, whether Mr. Buckley had wilfully
       refused to cooperate with his counsel and United, and whether United was substantially
       prejudiced by his failure to appear. The issues are distinct.
¶ 43        United argues the order to debar was based on the arbitrator’s finding that Mr. Buckley
       had not participated in good faith and, therefore, would have been decided under a Rule
       91(b) framework. The arbitrators did find bad faith, but solely on Mr. Buckley’s failure to
       comply with Rule 237, and they made no finding as to the manner under which the
       arbitration hearing was conducted. The trial court’s order debarring rejection did not state
       its basis or any findings. We are not convinced that the motion to debar should be analyzed
       under Rule 91(b) for collateral estoppel purposes.
¶ 44        Even if the motion to debar was one brought under Rule 91(b), the issues decided on
       such a motion would be different from the issues faced by the trial court as to the cooperation
       of Mr. Buckley under the policy. Rule 91(b) requires that a party participate in the arbitration
       hearing not only in good faith, but also in a meaningful manner. The rule’s standards are met
       where the case is subjected at arbitration to “the type of adversarial testing expected at a
       trial.” Anderson, 338 Ill. App. 3d at 689. In considering whether an order debarring rejection
       would be an appropriate exercise of discretion, the court must decide whether the offending
       party intentionally disregarded the arbitration process. Kogut, 354 Ill. App. 3d at 7. Again,
       the issues raised as to a Rule 91(b) motion to debar are different from those that were to be
       decided as to whether Mr. Buckley breached his duty to cooperate.
¶ 45        Even if the identity of issues element of collateral estoppel was met here, application of
       the doctrine would not be fair. Automobile policies of insurance “are not purely private
       affairs but abound with public policy considerations, one of which is that the risk-spreading


                                                 -9-
       theory of such policies should operate to afford to affected members of the public–frequently
       innocent third persons–the maximum protection possible consonant with fairness to the
       insurer.” (Internal quotation marks omitted.) M.F.A., 66 Ill. 2d at 501 (quoting Oregon
       Automobile Insurance Co. v. Salzberg, 535 P.2d 816, 819 (1975). Our legislature,
       recognizing this public interest, has enacted statutory requirements for automobile financial
       responsibility including mandatory liability insurance. M.F.A., 66 Ill. 2d at 501-02; 625 ILCS
       5/7-601(West 2010). Strong public policy reasons existed to require full litigation of whether
       Mr. Buckley breached his duty to cooperate and whether United’s coverage responsibilities
       should have been extinguished to prevent coverage for this automobile collision.
¶ 46       Under the applicable rules, Mr. Haywood had a basis to seek the order debarring rejection
       of the award and obtain a favorable judgment in his favor without the additional costs and
       time involved in further litigation of a suit where, as discussed below, the negligence of Mr.
       Buckley had not been denied. Under these particular circumstances, unfairness would result
       if collateral estoppel were to apply to preclude Mr. Haywood from then litigating whether
       there was coverage under the cooperation clause. On the other hand, it would be unfair under
       these facts to allow United to assert collateral estoppel and preclude Mr. Buckley from
       establishing that he did not breach the cooperation provision. The judgment on the award
       against Mr. Buckley went unchallenged, despite the showing that his failure to appear at
       arbitration was inadvertant and his defense counsel and United had disagreed with the
       arbitrators’ finding of bad faith.
¶ 47       We affirm the trial court’s finding that collateral estoppel was not applicable.

¶ 48                               Manifest Weight of the Evidence
¶ 49        Having determined that litigation of the issue as to a breach of the cooperation provision
       was not precluded by judicial or collateral estoppel principles, we must decide whether the
       trial court’s finding, that Mr. Buckley did not wilfully refuse to cooperate, was supported by
       the manifest weight of the evidence. See Buckner v. Causey, 311 Ill. App. 3d 139, 142
       (1999). A finding is against the manifest weight of the evidence if it is unreasonable,
       arbitrary, or not based on the evidence. Id. at 143.
¶ 50        The record shows that Mr. Buckley filed his appearance in the personal injury suit just
       days after service, participated in the court proceedings, assisted in the discovery process, and
       regularly communicated with his counsel. The evidence is uncontradicted that Mr. Buckley’s
       failure to appear at the arbitration hearing was an inadvertant mistake as to the day. Ms.
       O’Dea and Mr. Raniere testifying for United described Mr. Buckley as cooperative. Mr.
       Raniere testified that he authorized the filing of the notice of rejection of the award in part
       because he disagreed with the arbitrators’ finding of Mr. Buckley’s bad faith. The trial
       court’s decision, that Mr. Buckley did not wilfully refuse to cooperate, was not against the
       manifest weight of the evidence.

¶ 51                                  Substantial Prejudice
¶ 52       United argues on appeal that it was prejudiced by Mr. Buckley’s failure to appear because
       his “absence at arbitration prevented any testimony regarding what Buckley saw and

                                                 -10-
       experienced” at the time of the collision. We disagree.
¶ 53        This three-car collision occurred during the day on a main street in the city of Chicago.
       It is reasonable to conclude there were nonparty witnesses to this incident. In fact, the police
       reports include the names and addresses of five witnesses, other than Mr. Haywood and Mr.
       Buckley. United has not shown or argued that these witnesses could not have been called to
       testify as to the nature of the collision and the impact. Mr. Haywood’s car was struck when
       Mr. Buckley’s car crossed into the lane of oncoming traffic. Because an answer was never
       filed, the allegations of the complaint were never denied by Mr. Buckley. 735 ILCS 5/2-
       610(b) (West 2010) (“Every allegation, except allegations of damages, not explicitly denied
       is admitted ***.”). In his testimony at the bench trial, Mr. Buckley admitted he was at fault
       for the collision. Under these circumstances, Mr. Buckley’s presence at the arbitration was
       not necessary to defend the claim of negligence. As to damages, Mr. Haywood’s medical
       bills were produced before the arbitration hearing, were not extensive, and his treatment was
       limited in duration. United had an opportunity to fully review this evidence prior to
       arbitration and prepare a defense. Mr. Buckley’s absence from the arbitration hearing did not
       prevent United from challenging the damages evidence or from cross examination of Mr.
       Haywood as to his injuries and treatment. United has not shown it was dependant upon Mr.
       Buckley for full and complete disclosure of the facts or preparation of the defense to Mr.
       Haywood’s personal injury suit. Compare Shaikh, 405 Ill. App. 3d at 379 (substantial
       prejudice found where insured, the only other witness to the occurrence, failed to appear at
       arbitration and injured plaintiff had made numerous other-injury claims to insurers before
       and after collision with the insured). Therefore, even if United had demonstrated a breach
       of the cooperation clause, its duties under the policy would not be extinguished because it
       did not establish substantial prejudice.

¶ 54                           Appeal of Order Debarring Rejection
¶ 55       United argues “in the alternative” that the order debarring rejection of the award was an
       abuse of discretion “because the record establishes that [Mr. Buckley] had a reasonable
       explanation for failing to appear.” United now asks that we reverse that order.
¶ 56       We note that United did not raise this “alternative” argument as a defense to the
       garnishment proceedings or as a basis to deny coverage in the declaratory action. We do not
       consider whether such an argument could have been made. Thus, United’s argument is a
       collateral attack on the order debarring rejection and entering judgment on the award in the
       personal injury suit.
¶ 57       United asserts that it has standing to appeal the order debarring rejection and entering a
       judgment on the award, despite the fact that United was not a party to the personal injury suit
       because it has been adversely impacted by the order. United has waived review by failing to
       cite any authority to support this specific contention that an insurer has standing to appeal
       an adverse decision against its insured in a personal injury suit. See Ill. S. Ct. R. 341(h)(7)
       (eff. July 1, 2008). Moreover, United’s argument that it has standing runs contrary to the
       well-established principal that “[i]n Illinois, direct actions against insurance companies are
       against public policy.” Zegar v. Sears Roebuck & Co., 211 Ill. App. 3d 1025, 1027 (1991).


                                                -11-
¶ 58                                CONCLUSION
¶ 59   For the foregoing reasons, we affirm the circuit court.

¶ 60   Affirmed.




                                           -12-